Citation Nr: 0414513	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  99-19 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the character of the appellant's discharge from 
his May 27, 1983, to April 10, 1987, military service 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits, exclusive of health care and related benefits 
authorized under Chapter 17, Title 38, United States Code 
(Section 2, Public Law 95-126).

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 2, 1978, to May 
26, 1983, for which he received an honorable discharge, and 
from May 27, 1983 to April 10, 1987, for which he was 
discharged under other than dishonorable conditions.

This matter comes before the Board of Veterans Affairs 
(Board) on appeal from a May 1999 decision of the VA Regional 
Office (RO) in Los Angeles, California, that denied service 
connection for a right shoulder disability and a low back 
disability.  Also in May 1999, the RO determined that the 
veteran's service from May 1983 to April 1987 was 
dishonorable for VA purposes.  This case was previously 
before the Board in April 2001 at which time it was remanded 
to the RO for further development.  In a subsequent rating 
decision in March 2004, the RO granted service connection for 
degenerative osteoarthritis of the right shoulder.  
Consequently, this issue is no longer in appellate status.  

There has been some confusion in the record regarding the 
status of the veteran's low back disability claim.  This is 
due to an August 1999 statement of the case (SOC) that 
erroneously informed that veteran of the grant of service 
connection for arthritis of the back.  However, the RO 
clarified this matter in a January 2000 supplemental 
statement of the case by explaining to the veteran that the 
August 1999 SOC had been erroneously prepared and that 
service connection for a back disability had not been 
granted.

The veteran presented testimony at a personal hearing at the 
RO in January 2000, and at a Board videoconference hearing 
before the undersigned Veterans Law Judge in March 2001.  
Transcripts of these hearings have been incorporated into the 
claims file.

For the reasons stated below, the issue of entitlement to 
service connection for a back disability is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran was discharged from active duty for the 
period from May 27, 1983, to April 10, 1987, under other than 
honorable conditions.
 
2.  The veteran received a non-judicial punishment for 
violation of Article 134, UCMJ, for the use of marijuana on 
or about April 19, 1984; he also received a non-judicial 
punishment in January 1987 for violation of Article 112A, 
UCMJ, for the use of cocaine on or about December 16, 1986.

3.  The veteran's offenses committed during the period of 
service from May 1983 to April 1987 were willful and 
persistent; he was not insane at the time of the commission 
of these offenses.


CONCLUSION OF LAW

The appellant's active duty from May 27, 1983, to April 10, 
1987, ended with an other than honorable discharge due to 
willful and persistent misconduct; such period of service is 
dishonorable for VA purposes and is a bar to VA benefits 
(exclusive of healthcare and related benefits under Chapter 
17, Title 38, United States Code) based on such period of 
service.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, a substantially complete application was 
received in August 1997.  Thereafter, in a rating decision 
dated in May 1999, the claim was denied.  VCAA had not yet 
been enacted.  Only after that rating action was promulgated 
was VCAA signed into law.  Thereafter, the RO did furnish 
VCAA notice to the veteran in December 2002.  

It was impossible in this case to furnish VCAA notice prior 
to the initial RO decision denying the claim because VCAA had 
not yet been enacted.  Under the Court's ruling, however, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated January 1998, July 2001, and December 
2002, as well as the August 1999 statement of the case and 
January 2003 and March 2004 supplemental statements of the 
case, the RO informed the appellant of the applicable laws 
and regulations including applicable provisions of the VCAA, 
the evidence needed to substantiate the claims, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
these documents, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The appellant was 
also informed that it was his responsibility to identify 
health care providers with specificity and that it still 
remained his ultimate responsibility to make sure the RO got 
all evidence in support of his claim not in the custody of a 
Federal department or agency.    

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  Medical records 
identified by the veteran are on file.  Also, the appellant 
attended a local hearing before a hearing officer in January 
2000 and a Board videoconference hearing before the 
undersigned Veterans Law Judge in March 2001.  Furthermore, 
neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration regarding character of discharge 
and that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.  

II.  Background

During the period of service in question, from May 1983 to 
April 1987, service department records show the veteran 
received a non-judicial punishment in May 1984 for violation 
of Article 134, UCMJ, for the use of marijuana on or about 
April 19, 1984.  He was awarded reduction in pay grade for 
two months and received restriction and extra duties for 45 
days.  In December 1986, a urinalysis was administered and 
the veteran tested positive for cocaine.  He received a non-
judicial punishment in January 1987 for violation of Article 
112A, UCMJ, for the use of cocaine on or about December 16, 
1986.  He was awarded forfeiture of some pay for two months, 
reduction in rate, and restriction for 35 days.  In regard to 
this latter offense, the veteran presented to a medical 
facility for a drug evaluation in February 1987.  During the 
evaluation the veteran said that he had tried marijuana 
before and during service, but was not a regular user.  He 
also denied using cocaine.  He was assessed as having 
alcoholism under successful treatment, and not cocaine 
dependent.  His service medical records show that he had been 
treated on a number of occasions for alcoholism.

On file is an Enlistment Performance Evaluation Report for 
the period from March 1986 to April 1987.  The report shows 
that the veteran was not recommended for advancement.  His 
lowest rating was for personal behavior.  

An Administrative Discharge Board was convened in February 
1987 at which time several military personnel testified that 
the veteran's performance had been outstanding for that 
period and another described it as totally dependable and 
consistent.  Two of these individuals recommended that the 
veteran be retained in service.  The veteran denied using 
cocaine despite the positive results of the drug test.  The 
Board determined that the findings warranted the veteran's 
separation from service due to Misconduct due to drug abuse, 
specifically cocaine. The Board recommended that the veteran 
be given an other than honorable discharge and that his 
separation be suspended for one year.  The veteran's 
Commanding Officer did not concur with the recommendation 
that the veteran's separation be suspended for one year.  He 
acknowledged that the veteran was a good worker, but stated 
that drug abuse could not be tolerated in the Naval service, 
especially from someone of the appellant's position and time 
in service.  He explained that as a laundry supervisor, the 
appellant was responsible for setting an example to the new 
recruits working for him and that his behavior was not 
conducive to good order and discipline.  He also said that as 
a sailor with over eight years in the Navy, the appellant was 
fully aware of the rules and deliberately chose to break 
them.  

The veteran was given an other than honorable discharge 
effective April 10, 1987.

The RO noted in a May 1999 administrative decision that the 
appellant enlisted with the United States Navy on August 2, 
1978 for a period of 4 years, to expire on August 1, 1982; a 
date that was extended up to May 26, 1983.  The veteran re-
enlisted on May 27, 1983, for a period of 4 years to expire 
on May 26, 1987.  On December 12, 1986, he re-enlisted for a 
period of 4 years to expire on December 11, 1990.  The RO 
determined that the veteran's period of service from August 
2, 1978, through May 26, 1983, was considered to be 
honorable, and his period of service from May 27, 1983, 
through April 10, 1987, was considered to be dishonorable for 
VA purposes.  The RO also determined that the veteran was 
entitled to health care under Chapter 17 of Title 38 U.S.C. 
for any disabilities found to be service-connected during the 
period of May 27, 1983, through April 10, 1987.  

During a hearing at the RO before a hearing officer in 
January 2000, the veteran testified that he tested positive 
after a random drug test for cocaine.  He said that a retest 
also came back positive.  He denied using drugs.  

During a videoconference hearing in March 2001 before the 
undersigned Veterans Law Judge, the veteran testified that 
with respect to smoking marijuana, he had been asked by "the 
guys" to go down to the storeroom to smoke some weed for the 
first time.  He admitted to trying it.  He said when they 
went back to the berth area someone smelled the marijuana and 
a urinalysis were ordered which came back positive for 
marijuana.  Regarding cocaine, the veteran said he didn't 
know how it got into his system.  He explained that at that 
time he had just reenlisted and surmised that someone may 
have slipped the cocaine in his drink during his enlistment 
party.  He also surmised that his urinalysis might have 
gotten mixed up with someone else's.  

In a February 2003 statement, the veteran's private employer 
stated that the veteran had been an employee at the company 
since February 1994.

In March 2003, the veteran's pastor submitted a statement in 
support of the veteran and attesting to his dedication to his 
community, church and family.  He said that he first met the 
veteran in 1985. 

III.  Analysis

The law provides that in order to be considered a "veteran" 
for purposes of qualifying for VA benefits, a former 
serviceman must have had active duty and been discharged or 
released therefore under conditions "other than 
dishonorable."  Compensation and most other VA benefits are 
barred if they are claimed with reference to a period of 
service that is found to be dishonorable for VA purposes.  
When a serviceman is given an other than honorable discharge 
by the service department, VA decides whether the character 
of such discharge is dishonorable for VA purposes.  There are 
a number of listed reasons why an other than honorable 
discharge may be considered dishonorable for VA purposes, and 
among the reasons are acceptance of an undesirable discharge 
to escape trial by general court martial, and willful and 
persistent misconduct.  38 U.S.C.A. §§ 101(2), 5303; 
38 C.F.R. § 3.12(d).  In determining whether a claimant's 
discharge was the result of "willful and persistent 
misconduct," VA must find that the claimant's conduct was 
not a minor offense, and consider whether the claimant's 
service was "otherwise honest, faithful, and meritorious."  
38 C.F.R. § 3.12(d)(4); Cropper v. Brown, 6 Vet. App. 450 
(1994).

The law also provides that when determining whether a person 
has qualifying service for VA purposes, the term "discharge 
or release" from active duty includes the satisfactory 
completion of the active service for which the person was 
obligated at the time of entry into such service, in the case 
of a person who, due to enlistment or reenlistment, was not 
awarded a discharge or release from such period of service at 
the time of such completion thereof, and who, at such time, 
would otherwise have been eligible for the award of a 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13.  In 
short, the person may be deemed to have constructively 
received a good discharge upon successful completion of the 
initial term of service, and VA benefits may be awarded based 
on such a period of service.

The burden is on the appellant to establish, by a 
preponderance of the evidence, that he is a "veteran" (with 
a qualifying discharge), and the reasonable doubt doctrine 
does not apply to this question.  See e.g. Holmes v. Brown, 
10 Vet. App. 
38 (1997); Aguilar v. Derwinski, 2 Vet. App. 21 (1991).

The RO found the veteran's period of service, from August 2, 
1978, through May 26, 1983, was honorable.  It also found 
that his period of service from May 27, 1983, to April 10, 
1987, was dishonorable for VA purposes due to willful and 
persistent misconduct (38 C.F.R. 3.12(d)(4)).  The appellant 
and his representative disagree with this latter finding, 
contending that during this period the appellant's service 
was honest and faithful with the exception of one positive 
blood test.  They assert that this hardly constitutes 
"willful & persistent" misconduct.

In regard to the minor-offense exception noted above, the 
Court of Appeals for Veterans Claims (Court) in Stringham v. 
Brown, 8 Vet. App. 445, 448 (1995), determined that 
"offenses that would interfere with [the] appellant's 
military duties, indeed preclude their performance...could not 
constitute a minor offense."  As such, the Board finds in 
this case that the appellant's misconduct due to drug abuse, 
namely cocaine, is the type of offense that would interfere 
with his military duties, and indeed preclude his 
performance.  Therefore, this offense cannot constitute a 
minor offense.  Id; see also Cropper v. Brown, 6 Vet. App. 
450, 452-453 (1994).  Moreover, the veteran's service was not 
otherwise honest, faithful, and meritorious in light of the 
prior nonjudicial punishment he received for using marijuana 
on or about April 19, 1984.  In sum, the appellant's drug 
abuse was done by his own volition and was repetitive thereby 
constituting misconduct that was both willful and persistent.  
Moreover, there are no assertions or evidence that the 
appellant was insane at the time he committed these acts.  
See 38 C.F.R. § 3.12(b).   

The Board has considered the statement from the veteran's 
employer stating that the veteran had been employed with the 
company since 1994, and the supporting statement from the 
veteran's pastor attesting to his contributions to his 
community, church and family.  However, the emphasis in 
deciding this issue is the veteran's conduct while on active 
duty for the period from 1983 to 1987. 

Based on the foregoing, the Board concludes that the 
veteran's period of active duty from May 27, 1983, to April 
10, 1987, ended with an other than honorable discharge due to 
willful and persistent misconduct, and such period of service 
is dishonorable for VA purposes and is a bar to VA benefits 
based on such period of service (exclusive of health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code (Section 2, Public Law 95-126)).


ORDER

The veteran's active duty service from May 27, 1983, to April 
10, 1987, was dishonorable for VA purposes and is a bar to VA 
benefits based on such period of service (exclusive of health 
care and related benefits authorized under Chapter 17, Title 
38, United States Code); to that extent, the appeal is 
denied.


REMAND

The veteran attributes his back disability to a motor vehicle 
accident in May 1981.  To this end, the veteran testified in 
January 2000 that he began experiencing back pain at that 
time, but it was not severe.  He added that as he has gotten 
older, his back pain has progressed.

Service medical records for the veteran's period of honorable 
service, from August 2, 1978, through May 26, 1983, show that 
he sustained trauma to his back during an altercation in 
October 1980, and complained of upper back pain.  X-rays were 
negative.  The veteran was diagnosed as having muscle spasm 
and was prescribed a neck collar.  During a follow-up 
evaluation in October 1980, the veteran reported that he was 
feeling better following Robaxin and was referred to physical 
therapy.  

As far as postservice medical records go, the veteran was 
diagnosed during a VA examination in September 1997 as having 
chronic low back pain secondary to degenerative joint 
disease.  The examiner attributed this diagnosis to a low 
back injury that was secondary to a motor vehicle accident in 
"1982".  However, it does not appear that the examiner had 
the veteran's claims file to review and was instead relying 
on the veteran's own purported history of injury.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, 
the veteran should be afforded a new VA examination so that 
the veteran's claims can be made available to the examiner in 
conjunction with the examination.  See 38 U.S.C.A. 
§ 5103A(d).

Based on the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide, and (d) 
any evidence in his possession that 
pertains to the claim. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the nature and etiology of his 
claimed low back disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examinations.  All appropriate tests and 
studies should be conducted.  The 
appropriate examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e. a 50 percent 
or higher degree of probability) that any 
back disability is related to an injury 
sustained during the veteran's active 
duty service from May 27, 1983, to April 
10, 1987, only, or otherwise to that 
period of service. 

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
claims file and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



